Walker, Judge:
This is a suit for the recovery of money paid as customs duties on an importation of merchandise described on the invoice as bleached carnauba wax. Duty was assessed thereon at the rate of 20 per centum ad valorem under the provision in paragraph 1536 of the Tariff Act of 1930 for manufactures of wax, not specially provided for. It is claimed to be entitled to free entry under the provision in paragraph 1796 of the same act for—
Wax; Animal, vegetable, or mineral, not specially provided for.
The record indicates that the merchandise consists of -a mixture of 13 per centum of carnauba wax, which is a vegetable wax, and 87 per centum of paraffin, which is considered to be a mineral wax, made, apparently, by melting the two waxes and blending them. As the result of such mixture, the constants of the new material differ from *253those oí either of the waxes which make it up. This is illustrated by a tabulation of the constants as given by two of the witnesses called:

Tm-portaiion Carnauba Paraffin

Acid value 2 >4 4 to 8 0
Saponification value 10. 7 78 to 88 0
Iodine value . 94 to 15 0
Melting point 70. 2°C. 85°C. 26 to 75°C.
Unsaponifiable matter 94. 4% 55% 100%
In addition, the record shows that the merchandise at bar is harder than paraffin but not as hard as carnauba; it is less crystalline than paraffin but not as crystalline as carnauba; it has a waxier feel than paraffin but does not in any way resemble the feel of carnauba, and it is almost the same color as paraffin and is lighter in color than carnauba.
It is apparent from the foregoing that while the constants and physical characteristics of the merchandise at bar are different from those of either carnauba or paraffin wax standing alone, no new, independent characteristic was added by the mixture nor are any of the constants and characteristics of the merchandise at bar outside the extremes of the two component waxes, that is to say, the constants and characteristics of the merchandise at bar lie between those of carnauba and paraffin.
We think it fairly appears from the record that merchandise such as. that at bar is made for the purpose of obtaining, in a relatively cheap product, a combination having desirable properties of waxes which are either scarce or expensive. Carnauba, it appears, is a relatively expensive wax; paraffin is relatively cheap. The merchandise at bar, when compared with carnauba wax, is inferior thereto, but when compared with paraffin, is superior. It has acquired a suitability for uses which neither paraffin nor carnauba alone possesses, its chief advantages over paraffin being higher dielectric strength for use in electrical work and greater water-repellent properties. Its chief advantage over carnauba appears to be its relatively low cost.
From the foregoing it is apparent that while the merchandise in issue has, by the blending of its component waxes, acquired suitability for new uses it is nevertheless still a wax material a.s distinguished from a manufacture of wax, and under the authority of United States v. General Dyestuff Corporation, 29 C. C. P. A. 53, C. A. D. 170, the collector’s classification under paragraph 1536 must be held to be erroneous.
On the question of whether the merchandise is entitled to classification under the free-list paragraph 1796 as claimed, we note that plaintiff relies on the case of United States v. Charles Morningstar & Co., T. D. 29121, a decision of the Circuit Court for the Southern *254District of New York, which affirmed a decision of the Board of United States General Appraisers (now United States Customs Court), reported in T. D. 28220, and which was itself affirmed in Same v. Same, 168 Fed. 541, T. D. 29651. That case related to merchandise apparently consisting of a combination of carnauba wax and paraffin and it was held that such combination was entitled to free entry under the provisions of paragraph 695 of the Tariff Act of 1897, which read—
Wax, Vegetable or mineral.
and was not dutiable, as classified by the collector, under the catch-all provision for nonenumerated manufactured articles.
It is not clear from the decisions rendered in the Morningstar case whether the merchandise actually consisted of bleached carnauba wax, that is to say, carnauba wax which had only had sufficient paraffin added to bleach it, as contrasted with the merchandise at bar which consists of a comparatively small amount of carnauba wax and a large amount of paraffin. Nevertheless, taking the' decisions as intending to hold that a mixture of vegetable and mineral waxes was entitled to classification under a provision for “Wax, vegetable or mineral,” we must decline to consider the decisions in the Morningstar case to be controlling of the issue at bar.
It will be noted that the provision under which plaintiff claims, namely, paragraph 1796 of the present tariff act, provides for “Wax: Animal, vegetable, or mineral, not specially provided for.” It provides for the three classes of wax in the disjunctive. The article at bar is neither animal, vegetable, nor mineral wax, it is a combination of two of these, to wit, vegetable and mineral. To classify it under paragraph 1796 two things must be done: First, “or” must be read as “and/or” and, second, another “and/or” must be inserted between “animal” and “vegetable,” making the provision applicable to any of tlie three classes of waxes alone or to any combination of them.
There have been many cases involving the construction of statutes wherein it was hold that the term “and” was to be given the meaning of “or” and vice versa. Many of these are cited in the decision of the majority of the Court of Customs and Patent Appeals in the case of Doughten Seed Co. et al. v. United States, 24 C. C. P. A. 258, T. D. 48686, and we think the following conclusion therefrom, as written by Bland, J., correctly expresses the rule:
Running through all the decisions involving issues similar to the one at bar, there is found the well-settled principle that courts may construe the words “and” and “or” to have a meaning different from that arrived at by a strict grammatical construction, if by so doing the different provisions of the paragraph or act can 'be harmonized, and anomalous results avoided. Of course, in considering language used in a tariff act, there need be no construction if there exists no ambiguity, *255but if anomalous results flow from the language when given its ordinary grammatical meaning, and if such construction throws different parts of the paragraph or act out of harmony, its use unquestionably has produced ambiguity and uncertainty to the extent and degree which makes applicable the rule that courts may ignore the technical grammatical meaning and ascertain the real intent of the .'legislature.
There is no ambiguity in the language of paragraph 1796, nor does any anomaly or disharmony flow from giving it its oi dinary grammatical meaning. Under that meaning the mixture or combination at bar is excluded from the provisions of the paragraph, and we so hold.
We note it is suggested in the decision of District Judge Platt reported in T. D. 29121, supra, that a commodity composed of two materials that are on the free list is for that reason itself free of duty. With due respect to the learned judge, we think this reasoning is erroneous. In Nonnabo Chemical Co. v. United States, T. D. 37285, the merchandise involved consisted of a mixture of nitric and sulphuric acids, each of which was covered by the free-list provision for acids. In holding that the mixture was subject to duty under the provision for chemical mixtures as a'gainst a claim for free entry based on the above reasoning, the late Judge Brown of this court pointed out that “the mixture, forming a distinctly different customs classification, removes this article from the benefits of the free-list provision” and that the mixture was of substantial proportions and was “used in the form of the mixture and in the proportions as imported for manufacturing purposes.” The foregoing applies with equal force to the situation in the case at bar.
Paraffin is provided for eo nomine in paragraph 1733 of the Tariff Act of 1930, and we note that from the Tariff Act of 1897 down to and including the existing tariff law Congress lias consistently differentiated between paraffin and mineral waxes by enacting separate provisions for each. If, therefore, the rule of the Morningstar case were to be •accepted as sound'and a commodity composed of two free materials must be accorded free treatment, it would appear that claim should have been made under both paragraph 1733, providing for paraffin, :and paragraph 1796, providing for vegetable wax, which includes carnauba wax. This was not done in the present case.
We are satisfied that the proper classification of the merchandise •at bar is under the provision in paragraph 1558 of the Tariff Act of 1930 for “articles manufactured, in whole or in part, not specially provided for.” It is a wax material which has resulted from a change in 'the condition of its component materials by reason of a process, namely mixing or blending, which may be termed a manufacturing process. That claim not having been made in the protest, judgment will issue overruling the same without affirming the action of the collector.